Title: To George Washington from Enos Hitchcock, 25 February 1797
From: Hitchcock, Enos,Olney, Jeremiah
To: Washington, George


                        
                            Sir, 
                            Providence February 25th 1797.
                        
                        In looking forward to the period which is intended to terminate the career of
                            your public life, our feelings will not permit us to suspend the deep acknowledgments of
                            that debt of gratitude, which is your due from a Country to whose Independance and Happiness
                            you have so essentially contributed. The interesting scene of your intended retirement
                            revives in the minds of our fellow Citizens in general the many proofs of eminent wisdom and
                            unshaken patriotism displayed in the field, the glory of which can be eclipsed only by the
                            innumerable evidences of your firm, enlightened and uniform attachment to republican and
                            constitutional principles displayed in your political transactions.
                        While testimonies of respectful affection and grateful attachment are arising
                            to you from every part of the union, a similar attention from a Society of Citizens who “have
                            laid down in peace Arms assumed for public defence," cannot be unacceptable on this
                            occasion.
                        By this address we do not think of adding any thing to the lustre of a
                            Character composed of an assemblage of the most eminent public and private virtues, A
                            Character which like bodies highly polished, may attract, but as readily eludes the
                            envenomed shafts of envy; and which the virtuous can only admire.
                        We do but attempt to express the honest feelings of every member of the Society,
                            in whose behalf we address you, when we say that we extremely regret the occasion of a
                            retirement dictated by reasons which must silence every objection to the measure. In that
                            retirement may you meet all that tranquility and happiness you so ardently desire, and
                            enjoy all the blessings of private and domestic life; There may you still live to receive
                            the rich harvest of your labors and services in the peace and prosperity of your Country, in
                            the fervent affection of your fellow Citizens, the applauses of an admiring World, and the
                            higher Pleasures of an approving conscience. May your lengthening days still extend your
                            usefulness and your setting Sun shine with undiminished lustre till a reward more than Man
                            can give shall be yours.
                        Impressed with these sentiments, and actuated by the pleasing sensibility of
                            personal affection and gratitude, Respected Sir, we bid you Adieu.
                        
                            CommitteeEnos Hitchcock
                            Jereh Olney
                            Jno. S. Dexter
                            William Allen
                            Ephraim Bowen Junr
                            Thomas Smart
                            Danl S. Dexter
                            Saml Snow
                            
                    